IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NOS. WR-76,949-15 & WR-76,949-16


EX PARTE LEE DOUGLAS SMITH, JR., Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NO. 1021857 IN THE 8TH DISTRICT COURT

FROM HOPKINS COUNTY



Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of robbery and
sentenced to ten years' imprisonment.
	In his present applications, Applicant raises multiple grounds.  These applications, however,
present a more serious question.  This Court's records reflect that Applicant has filed fourteen prior
applications pertaining to these convictions.  It is obvious from the record that Applicant continues
to raise issues that have been presented and rejected in previous applications or that should have
been presented in previous applications.  The writ of habeas corpus is not to be lightly or easily
abused.  Sanders v. U.S., 373 U.S. 1 (1963); Ex parte Carr, 511 S.W.2d 523 (Tex. Crim. App. 1974). 
Because of his repetitive claims, we hold that Applicant's claims are barred from review under
Article 11.07, § 4, and are waived and abandoned by his abuse of the writ.  These applications are
dismissed.
	Therefore, we instruct the Honorable Abel Acosta, Clerk of the Court of Criminal Appeals,
not to accept or file the instant applications for writs of habeas corpus, or any future application
pertaining to this conviction unless Applicant is able to show in such an application that any claims
presented have not been raised previously and that they could not have been presented in a previous
application for a writ of habeas corpus.  Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App. 1980).
	Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Filed: December 5, 2012
Do not publish